IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 484 WAL 2016
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
LAMONT LANE,                            :
                                        :
                 Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of June, 2017, the Petition for Allowance of Appeal is

DENIED.